ALBANY INTERNATIONAL CORP.

 

 

DIRECTORS’ DEFERRED COMPENSATION PLAN*

 

 

PLAN AND ELECTION AGREEMENT

 

--------------------------------------------------------------------------------

* Amended and Restated as of June 15, 2001.
Reflects Amendments dated 2/11/97, 2/10/98, 5/25/01, 6/15/01 and 8/8/01.

 


TABLE OF CONTENTS

 

 

I.

 

PURPOSE

 

 

 

II.

 

DEFINITIONS AND CERTAIN PROVISIONS

 

 

 

III.

 

PARTICIPATION AND COMPENSATION REDUCTION

 

 

 

IV.

 

BENEFITS

 

 

 

V.

 

CLAIMS FOR BENEFITS PROCEDURE

 

 

 

VI.

 

ADMINISTRATION

 

 

 

VII.

 

AMENDMENT AND TERMINATION

 

 

 

VIII.

 

MISCELLANEOUS

 


ALBANY INTERNATIONAL CORP.

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

I.              PURPOSE

 

The Albany International Corp. Directors’ Deferred Compensation Plan (the
“Plan”) provides directors of Albany International Corp. (the “Company”) with a
tax-favored investment opportunity.  By providing to Directors a means whereby
fees may be deferred into the future, the Plan will encourage productive efforts
of the Board.

 

Compensation reductions and transfers of account balances from other deferred
compensation plans maintained by the Company (such account balances are referred
to herein as “Prior Deferrals” and such plans are referred to herein as “Prior
Deferred Compensation Plans”) made pursuant to the Plan will be credited with
interest for the benefit of each Participant.  The value of a Participant’s
deferrals, and interest earned on those deferrals, will vary by such factors as
the amount and duration of the compensation reductions, the amount of transfers
of Prior Deferrals, the Participant’s age at the time of reduction or transfer,
and the date benefits commence.  The intent of the Plan is to credit
Participants’ compensation reductions and transfers of Prior Deferrals with a
specified rate of interest, rather than to provide defined benefits.  However,
to provide additional financial security, and to protect the purpose of the
Plan, death benefits are provided to qualifying Participants.

 


II.            DEFINITIONS AND CERTAIN PROVISIONS

 

2.1        “Agreement” means the Albany International Corp. Directors’ Deferred
Compensation Election Agreement executed by a Participant and the Company,
whereby a Participant agrees to defer his/her compensation or transfer Prior
Deferrals pursuant to the provisions of the Plan, and the Company agrees to make
benefit payments in accordance with the provisions of the Plan.

 

2.2        “Participant” means a director of the Company, under age 70, who
enters into an Agreement.

 

2.3        “Normal Benefit Date” means the date a Participant ceases to be a
director of the Company, other than as a result of the death of such
Participant.

 

2.4        “Compensation” means any fees paid to a Participant during a calendar
year and considered to be “wages” for purposes of federal income tax
withholding, but before reductions are made pursuant to the Plan.

 

2.5        “Deferral Year” means any calendar year, 1986 through 1989.  For
purposes of 1985, the Deferral Year means the Plan Effective Date through
December 31, 1985.

 


2.6        “Beneficiary” means the person or persons so designated by a
Participant pursuant to Section 4.8 hereof.

 

2.7        “Age” means the Participant’s chronological age on the relevant date.

 

2.8        “Board of Directors” means the Board of Directors of Albany
International Corp.

 

2.9        “Plan” means this Albany International Corp. Directors’ Deferred
Compensation Plan as amended from time to time.

 

2.10      “Account” means the account maintained on the books of the Company for
each Participant pursuant to Article III hereof.  A Participant’s Account shall
not constitute or be treated as a trust fund of any kind.

 

2.11      “Valuation Date” means the last day of each calendar month.

 

2.12      “Retirement Interest Yield” with respect to any calendar month means a
rate of interest equal to one-twelfth (1/12) of the average of the sum of the
monthly composite yields on Moody’s Seasoned Corporate Bond Yield Index for the
immediately preceding calendar year plus three (3) percentage points, as
determined from Moody’s Bond Record monthly yields published by Moody’s
Investors Service, Inc. (or any successor thereto), or, if such monthly yield is
no longer published, a substantially similar average selected by the Committee.

 


2.13      “Committee” means the Plan Committee appointed to administer the Plan
pursuant to Article VI.

 

2.14      “Plan Effective Date” means September 1, 1985.

 

2.15      “Deposits” means the amount of the Participant’s deferrals of
Compensation and the Participant’s transfers of Prior Deferrals to the Plan.

 

III.           PARTICIPATION AND COMPENSATION REDUCTION

 

3.1        Participation.  Participation in the Plan shall be limited to
directors of the Company, under age 70, who elect to participate in the Plan by
filing an Agreement with the Company.  The election to participate shall be
effective upon receipt by the Committee of the Agreement that is properly
completed and executed in conformity with the Plan.

 

3.2        Initial Contribution.  Upon execution of the Agreement, the
Participant’s total Prior Deferrals in all Prior Deferred Compensation Plans
shall be treated as the initial contribution to the Participant’s Account.

 

3.3        Minimum and Maximum Deposit and Length of Participation.  A
Participant who first elects to participate in the Plan must agree to continue
to participate and to deposit one hundred percent (100%) of Compensation for one
or more consecutive Deferral Years for a term not to extend beyond December 31,
1989.  A Participant’s election to defer future Compensation is irrevocable upon
the filing of an Agreement.  For purposes of a Participant’s initial year of
participation, the Deposit shall be total Compensation remaining to be paid to
the Participant from his/her Eligibility Date through December 31 of such year. 
A Participant eligible to participate prior to January 1, 1986 may elect to
commence Deposits in Deferral Year 1986.

 


3.4        Timing of Deposit Credits.  The amount of a Participant’s Deposits
derived from compensation reductions shall cause an equivalent reduction in
his/her Compensation and shall be credited to the Participant’s Account
throughout each Deferral Year as the Participant is paid, or would have been
paid but for the Deposit, his/her compensation for such Deferral Year.  The
amount of a Participant’s Prior Deferrals shall eliminate the balances in
his/her accounts under Prior Deferred Compensation Plans and shall be credited
to the Participant’s Account on the date as of which such transfers are made.

 

3.5        Eligibility Date.  A Participant’s “Eligibility Date” shall be: (a)
the Plan Effective Date in respect of directors who are eligible to participate
prior to such date provided, however, that the director files his/her Agreement
with the Committee on or prior to the Plan Effective Date or (b) with respect to
directors who become eligible to participate in the Plan after the Plan
Effective Date, the date specified in a notice to the director from the
Committee, provided, however, that the director files his/her Agreement with the
Committee on or prior to such specified date.

 


3.6        Valuation of Account.  Each Participant’s Account as of a Valuation
Date shall consist of (i) the balance of the Participant’s Account as of the
immediately preceding Valuation Date, plus (ii) the Participant’s Deposits made
since the immediately preceding Valuation Date, less (iii) the amount of all
distributions, if any, made from such Account since the preceding Valuation
Date, plus (iv) interest credited on the balance of such Account on the
immediately preceding Valuation Date at the Retirement Interest Yield.

 

3.7        Reduction of Deposits.  A Participant’s election to make Deposits is
irrevocable, except that the Participant may file a written request with the
Committee at least seventy-five (75) days prior to the first day of a Deferral
Year for permission to reduce the amount of Deposits to be made on his/her
behalf for such Deferral Year and all future Deferral Years.  Such request shall
state the reason underlying such request.  The Committee shall grant or deny
such request and shall inform the Participant of its decision within sixty (60)
days after the date the request is filed with the Committee.

 


IV.           BENEFITS

 

4.1        Retirement Benefit.  Upon a Participant’s Normal Benefit Date, the
Participant shall immediately cease to be eligible for any benefit provided
under the Plan (other than the Retirement Benefit provided for in this Section)
and the Company shall make payments from the Participant’s Account pursuant to
Section 4.4(a).

 

4.2        Death Benefit.  Upon the death of a Participant prior to his/her
Normal Benefit Date, the Beneficiary of the deceased Participant shall be paid a
Death Benefit equal to the greater of: (i) the value, if any, of the
Participant’s Account determined pursuant to Section 3.6 hereof, as of the
Valuation Date coincident with or next following the date of the Participant’s
death, or (ii) the Participant’s Total Expected Deferral set forth in Paragraph
4 of the Agreement, or subsequent amendments thereof, and multiplied by a factor
based on the Participant’s age at his/her Eligibility Date as indicated below:

 

Age at

 

 

 

Eligibility

 

 

 

Date

 


MULTIPLIER

 

50 and under

 

5.0

 

51

 

4.8

 

52

 

4.6

 

53

 

4.4

 

54

 

4.2

 

55

 

4.0

 

56

 

3.8

 

57

 

3.6

 

58

 

3.4

 

59

 

3.2

 

60

 

3.0

 

61

 

2.8

 

62

 

2.6

 

63

 

2.4

 

64

 

2.2

 

65 and above

 

2.0

 

 

The Death Benefit shall be paid in accordance with Section 4.4(b) hereof.  The
Death Benefit provided for in this Section 4.2 shall be in lieu of all other
benefits under the Plan.

 


4.3        Failure to Continue Participation.  In the event a Participant is
given approval pursuant to Section 3.7 hereof to cease or decrease participation
in the Plan, the Committee may in its discretion treat the Participant as having
terminated participation in the Plan at the end of the first calendar year in
which the amount stated in this Agreement has not been deposited, the effect of
which would be to render him/her ineligible for any benefit described in Section
4.2 hereof.

 

4.4        Form of Benefit Payment.  (a) Retirement Benefit.  Upon a
Participant’s Normal Benefit Date, the Company shall make payments as the
Retirement Benefit provided in Section 4.1 hereof from the Participant’s Account
in one of the following forms, as elected by the Participant:

 


  (i)        in annual or monthly installments commencing on the Valuation Date
coincident with or next following the Participant’s Normal Benefit Date and
payable over a period not to exceed 30 years, as elected by the Participant; the
amount of each installment to be calculated using such reasonable annuity
payment calculation methods as the Company shall determine from time to time;

 

(ii)        in a single lump sum equal to the value of the Participant’s Account
on the Valuation Date coincident with or next following the date of payment
specified in his/her Agreement (which date shall be before the fifteenth (15th)
anniversary of the Participant’s Normal Benefit Date);

 

(iii)        (A) in a single lump sum equal to a percentage, elected by the
Participant, of the value of the Participant’s Account on the Valuation Date
coincident with or next following the Participant’s Normal Benefit Date,
followed by (B) annual or monthly installments commencing on the next succeeding
Valuation Date and payable over a period not to exceed thirty (30) years, as
elected by the Participant; the amount of each installment to be calculated by
the Company using such reasonable annuity payment calculation methods as the
Company shall determine from time to time; or

 


(iv)       (A) annual or monthly installments commencing on the Valuation Date
coincident with or next following the Participant’s Normal Benefit Date and
payable over a period not to exceed twenty-eight (28) years, as elected by the
Participant, followed by (B) a single lump sum equal to a percentage, elected by
the Participant, of the value of the Participant’s Account on the Valuation Date
coincident with or next following the Participant’s Normal Benefit Date; the
amount of each installment to be calculated by the Company using such reasonable
annuity payment calculation methods as the Company shall determine from time to
time.

 

                                In the event that the Participant dies prior to
the payment of all amounts credited to his/her Account, the remainder of the
Account shall be paid to his/her Beneficiary either (1) at the same time and in
the same manner as the Account would have been paid to the Participant had
he/she lived, or (2) if elected by the Participant in a written instrument filed
with the Committee prior to the Participant’s death or in such Participant’s
will, in a lump sum on the Valuation Date coincident with or next following the
date of the Participant’s death.  A Participant may at any time elect to change
his/her election to any other election permitted under this clause (a).  Such
request shall be made in a written instrument filed with the Committee.  Not
more than three (3) such changes of election may be made by any Participant. 
Unless the Committee, in its sole and absolute discretion, shall determine
otherwise, no such change of election shall be effective if the triggering event
for distribution to such Participant under this Plan has already occurred, or
occurs within one (1) year of the date of such change of election; unless the
triggering event is the result of the death or disability of a Participant who,
at the time such election was made, did not in good faith expect to die or
become disabled within the next year.

 


(b)        Death Benefit.  The amount of any Death Benefit determined pursuant
to Section 4.2 hereof shall be paid to the Participant’s Beneficiary in the same
manner as elected by the Participant pursuant to clause (a) of this Section 4.4
with respect to Account balances.  In such an event, the value of the
Participant’s Account as of the Valuation Date coincident with or next following
the date of the Participant’s death shall be equal to the amount of the Death
Benefit as determined pursuant to Section 4.2.  Until such account is paid to
the Beneficiary, the Account shall be maintained pursuant to Section 3.6 and
shall be credited with interest at the Retirement Interest Yield as in effect
from time to time; provided that the Account of a Participant who dies before
his/her Normal Benefit Date shall be credited with interest at the Retirement
Interest Yield as in effect from time to time, reduced by three (3) percentage
points.

 


4.5        Withholding; Employment Taxes.  To the extent required by the law in
effect at the time payments are made, the Company shall withhold any taxes
required to be withheld by the federal or any state or local government from
payments made hereunder.

 

4.6        Commencement of Payments.  All benefit payments shall be made as soon
as practicable after the Valuation Date as of which the amount thereof is
determined.  Neither the Company nor the Committee shall be liable for the
payment or crediting of interest with respect to the period between the
Valuation Date as of which a benefit is determined and the date such benefit is
paid.

 

4.7        (Intentionally Omitted.)

 

4.8        Recipients of Payments; Designation of Beneficiary.  All payments to
be made by the Company under the Plan shall be made to the Participant during
his/her lifetime, provided that if the Participant dies prior to the completion
of such payments or a payment is due as a result of his/her death, then all
subsequent payments under the Plan shall be made by the Company to the
Beneficiary or Beneficiaries determined in accordance with this Section 4.8. 
Unless the Participant files a written notice of a different Beneficiary
designation with the Committee, the Participant’s Beneficiary shall be the
beneficiary or beneficiaries designated in the Company’s Basic Life Insurance
Plan.  The Participant may designate a Beneficiary by filing a written notice of
such designation with the Committee in such form as the Company requires and may
include contingent beneficiaries.  The Participant may from time to time change
the designated Beneficiary or Beneficiaries without the consent of such
Beneficiary or Beneficiaries by filing a new designation in writing with the
Committee.  (If a Participant’s interests hereunder would be subject to
community property laws, the spouse of a Participant shall join in any
designation of a Beneficiary or Beneficiaries other than the spouse.)  If no
designation shall be in effect at the time when any benefits payable under the
Plan shall become due, the Beneficiary shall be the legal representatives of the
Participant’s estate.

 


V.            CLAIMS FOR BENEFITS PROCEDURE

 

5.1        Claim for Benefits.  Any claim for benefits under the Plan shall be
made in writing to any member of the Committee.  If such claim for benefits is
wholly or partially denied by the Committee, the Committee shall, within a
reasonable period of time, but not later than sixty (60) days after receipt of
the claim, notify the claimant of the denial of the claim.  Such notice of
denial shall be in writing and shall contain:

 

(a)           The specific reason or reasons for denial of the claim;

 

(b)           A reference to the relevant Plan provisions upon which the denial
is based;

 

(c)           A description of any additional material or information necessary
for the claimant to perfect the claim, together with an explanation of why such
material or information is necessary; and

 

(d)           An explanation of the Plan’s claim review procedure.

 

If no such notice is provided, the claim shall be deemed granted.

 

5.2        Request for Review of a Denial of a Claim for Benefits.  Upon the
receipt by the claimant of written notice of denial of the claim, the claimant
may within ninety (90) days file a written request to the full Committee,
requesting a review of the denial of the claim, which review shall include a
hearing if deemed necessary by the Committee.  In connection with the claimant’s
appeal of the denial of his/her claim, he/she may review relevant documents and
may submit issues and comments in writing.

 


5.3        Decision Upon Review of Denial of Claim for Benefits.  The Committee
shall promptly render a decision on the claim review within sixty (60) days
after the receipt of the claimant’s request for review, unless special
circumstances (such as the need to hold a hearing) require an extension of time,
in which case the sixty (60) day period shall be extended to one hundred twenty
(120) days.  Such decision shall:

 

(a)           Include specific reasons for the decision;

 

(b)           Be written in a manner calculated to be understood by the
claimant; and

 

(c)           Contain specific references to the relevant Plan provisions upon
which the decision is based.

 

VI.           ADMINISTRATION

 

6.1        Plan Committee.  The Plan shall be administrated by the Committee
appointed by the Board of Directors.  Members of the Committee or agents of the
Committee may be Participants under the Plan.

 

6.2        General Rights, Powers, and Duties of the Committee.  The Committee
shall be the fiduciary responsible for the management, operation, and
administration of the Plan.  In addition to any powers, rights and duties set
forth elsewhere in the Plan, it shall have the following powers and duties:

 


(a)           To adopt such rules and regulations consistent with the provisions
of the Plan as it deems necessary for the proper and efficient administration of
the Plan;

 

(b)           To administer the Plan in accordance with its terms and any rules
and regulations it establishes;

 

(c)           To maintain records concerning the Plan sufficient to prepare
reports, returns and other information required by the Plan or by law;

 

(d)           To construe and interpret the Plan and to resolve all questions
arising under the Plan;

 

(e)           To direct the Company to pay benefits under the Plan, and to give
such other directions and instructions as may be necessary for the proper
administration of the Plan;

 

(f)            To employ or retain agents, attorneys, actuaries, accountants or
other persons, who may also be Participants in the Plan or be employed by or
represent the Company; and

 

(g)           To be responsible for the preparation, filing and disclosure on
behalf of the Plan of such documents and reports as are required by any
applicable federal or state law.

 

6.3        Information to Be Furnished to Committee.  The Company shall furnish
the Committee such data and information as it may require.  The records of the
Company shall be determinative of each Participant’s period of employment,
termination of employment and the reason therefor, leave of absence,
reemployment, years of service, personal data, and compensation or bonus
reductions.  Participants and their Beneficiaries shall furnish to the Committee
such evidence, data, or information, and execute such documents as the Committee
requests.

 


6.4        Responsibility.  No member of the Committee or of the Board of
Directors shall be liable to any person for any action taken or omitted in
connection with the administration of the Plan unless attributable to his/her
own fraud or willful misconduct; nor shall the Company be liable to any person
for any such action unless attributable to fraud or willful misconduct on the
part of a director, officer or employee of the Company.

 

VII.          AMENDMENT AND TERMINATION

 

7.1        Amendment.  The Plan may be amended in whole or in part by the
Committee at any time.  Notice of any such amendment shall be given in writing
to each Participant and each Beneficiary of a deceased Participant.  No
amendment shall decrease the amount of a Participant’s Account.

 

7.2        Company’s Right to Terminate.  The Company reserves the right to
terminate the Plan and/or the Agreement pertaining to any or all Participants at
any time.  In the event of any such termination, (i) any Participant who is not
then receiving benefits under Sections 4.1 or 4.2 hereof shall be entitled to a
“Retirement Benefit” under Section 4.1 hereof determined as though he/she had
attained his/her Normal Benefit Date on the date of Plan termination and (ii)
any Participant (or Beneficiary) who is then receiving benefits under Section
4.1 or 4.2 hereof shall in the sole discretion of the Committee, exercised on a
Participant by Participant basis (or a Beneficiary by Beneficiary basis), be
entitled to either (A) continue receiving benefits as if the Plan had not
terminated or (B) receive a lump sum benefit equal to the value of the
Participant’s Account determined as of the First Valuation Date coincident with
or next following the date of such termination.  The benefits provided in this
Section 7.2 shall be in lieu of all other benefits under the Plan.

 


7.3        Early Withdrawal.  (a) Upon the request of any Participant, including
a Participant no longer serving as a director of the Company, or any Beneficiary
of a deceased Participant designated pursuant to Section 4.8 hereof, a
distribution of all or a portion of the value of the Participant’s Account may
be made at any time prior to the time at which he/she would have been entitled
to receive such amount in accordance with an election pursuant to clause (a) of
Section 4.4; provided that there is withheld from any such distribution an
amount equal to ten percent (10%) of the amount requested to be distributed. 
Such Participant or Beneficiary shall forever forfeit, relinquish and waive any
right to receive any such withheld amounts, or any interest thereon.

 


(b)        Upon the request of any Participant who at the time is serving as a
director of the Company and has not made known to the Company any present
intention to terminate such service during the three years following such
request, a distribution of all or a portion of the value of the Participant’s
Account may be made at any time prior to the time at which he/she would have
been entitled to receive such amount in accordance with an election pursuant to
clause (a) of Section 4.4; provided that (i) there is withheld from any such
distribution an amount equal to five percent (5%) of the amount requested to be
distributed, and (ii) such Participant is thereafter precluded from deferring
any subsequent compensation (including compensation payable after such
distribution that would have been deferred pursuant to a deferred election made
prior to the distribution) under any deferred compensation plan of the Company
for a period of three years from the date of distribution.  In the event that
such Participant’s service as a director of the Company is terminated for cause,
as determined by the Committee in its sole discretion, or voluntarily by such
Participant, in either case during such three year period, the Participant shall
forever forfeit, relinquish and waive any right to receive any such withheld
amounts, or any earnings thereon.  Such withheld amount shall otherwise be
distributed to such Participant upon termination of his/her service during such
period for any other reason, or upon expiration of such three year period. 
Interest on any such withheld amount shall continue to accrue in the manner
described in Section 3.6 at the Retirement Interest Yield, as applicable from
time to time, reduced by three (3) percentage points, until expiration of such
three year period or until it is forfeited.

 


VIII.        MISCELLANEOUS

 

                                           8.1        No Implied Rights; Rights
on Termination of Service.  Neither the establishment of the Plan nor any
amendment thereof shall be construed as giving any Participant, Beneficiary, or
any other person any legal or equitable right unless such right shall be
specifically provided for in the Plan or conferred by specific action of the
Company in accordance with the terms and provisions of the Plan.  Except as
expressly provided in the Plan, the Company shall not be required or be liable
to make any payment under the Plan.

 


8.2        No Right to Company Assets.  Neither the Participant nor any other
person shall acquire by reason of the Plan any right in or title to any assets,
funds or property of the Company whatsoever including, without limiting the
generality of the foregoing, any specific funds, assets, or any other property
which the Company, in its sole discretion, may set aside in anticipation of a
liability hereunder.  No trust of any kind shall be created in connection with
or by the execution or adoption of the Plan, and any benefits which become
payable hereunder shall be paid from the general assets of the Company.  The
Participant shall have only a contractual right to the amounts, if any, payable
hereunder unsecured by any asset of the Company.  Nothing contained in the Plan
constitutes a guarantee by the Company that the assets of the Company shall be
sufficient to pay any benefit to any person.

 

                                           8.3        No Employment Rights. 
Nothing herein shall constitute a contract of employment or of continuing
service or in any manner obligate the Company to continue the services of a
Participant, or obligate the Participant to continue in the service of the
Company, or as a limitation of the right of the Company to discharge any of its
employees, with or without cause.  Nothing herein shall be construed as fixing
or regulating the compensation payable to the Participant.

 


8.4        Offset.  If, at the time payment or installments of payments are to
be made hereunder, the Participant or the Beneficiary or both are indebted or
obligated to the Company, then the payments remaining to be made to the
Participant or the Beneficiary or both may, at the discretion of the Company,
may be reduced by the amount of such indebtedness or obligation, provided,
however, that an election by the Company not to reduce any such payment or
payments shall not constitute a waiver of its claim for such indebtedness or
obligation.

 

                                           8.5        Protective Provisions.  In
the event of a Participant’s suicide during the first two (2) years of his/her
participation or if the Participant makes any material misstatement or fails to
make a material disclosure of information, then no benefits will be payable to
the Participant under the Plan, or in the Company’s sole discretion, benefits
may be payable in a reduced amount.

 

                                           8.6        Non-assignability. 
Neither a Participant nor any other person shall have any voluntary or
involuntary right to commute, sell, assign, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are expressly
declared to be unassignable and non-transferable.  No part of the amounts
payable shall be, prior to actual payment, subject to seizure or sequestration
for the payment of any debts, judgments, alimony or separate maintenance owed by
a Participant or any other person, or be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency.

 


8.7        Gender and Number.  Wherever appropriate herein, the masculine may
mean the feminine and the singular may mean the plural or vice versa.

 

                                           8.8        Notice.  Any notice
required or permitted to be given under the Plan shall be sufficient if in
writing and hand delivered, or sent by registered or certified mail, and if
given to the Company, delivered to the principal office of the Company, directed
to the attention of the Committee.  Such notice shall be deemed given as of the
date of delivery or, if delivery is made by mail, as of the date shown on the
postmark or the receipt for registration or certification.

 

                                           8.9        Governing Laws.         
The Plan shall be construed and administered according to the internal laws of
the State of New York.

 


IN WITNESS WHEREOF, the Company has adopted the ALBANY INTERNATIONAL CORP.
DIRECTORS’ DEFERRED COMPENSATION PLAN as of September 1, 1985.

 

 

 

ALBANY INTERNATIONAL CORP.

 

 

 

 

 

By

 

 

 

 

(Title:

)

 